Citation Nr: 1622198	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to April 25, 2015, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2014, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In March 2015, the Board remanded the claim for additional development, to specifically include obtaining additional VA medical records and providing a VA examination to determine the current severity of his bilateral hearing loss.  Although that examination was performed in April 2015, as will be discussed below, the Board finds that still further development is warranted.

In June 2015, the RO granted an increased 10 percent rating for the bilateral hearing loss, effective April 25, 2015, the date of the VA audiological examination reflecting objective audiometric evidence of decreased hearing acuity.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Accordingly, based on the foregoing, the claim currently before the Board has been characterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted, in the prior March 2015 Board remand, in addition to providing the Veteran a contemporaneous VA examination to determine the level of severity of his service-connected bilateral hearing loss, the RO was also instructed to obtain the Veteran's outstanding VA treatment records pertaining to his bilateral hearing loss, dated since June 2011.

Pursuant to this instruction, the RO associated with the claims file VA treatment records from the Salisbury, North Carolina VA Medical Center (VAMC) dated from July 2011 to April 2015.  Those treatment records reflect that the Veteran underwent audiometric evaluation in conjunction with the provision of his hearing aids at the Audiology and Speech Pathology Clinic at the Salisbury VAMC, including specifically in April 2014.  However, the audiometric data generated during his VA hearing aid evaluations is not of record.  See, e.g., April 2014 VA Audiology Diagnostic Study Note (reflecting that the "[a]udiometric data is in QUASAR").  

Significantly, in evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Accordingly, because the evidence reflects that records of audiometric evaluation remain outstanding, and given that such audiometric data forms the basis of determinations concerning the ratings assigned service-connected hearing loss, the Board must remand this matter again in order to obtain those records.  See 38 U.S.C.A. § 5103A(c) (West 2014) and 38 C.F.R. § 3.159(c)(2) (2015) (regarding VA's duty to assist in obtaining records in the custody of a Federal department or Agency); Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, including any records dated since April 2015 and all records of audiometric testing and evaluation performed in conjunction with the provision of his hearing aids by the Audiology and Speech Pathology Clinic at the Salisbury, North Carolina VA Medical Center (VAMC).  In particular, the RO should obtain and associate with the claims file the audiometric data discussed in the Salisbury VAMC Audiology Diagnostic Study Note dated April 9, 2014.

2.  Next, review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran, and his representative if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

